Exhibit 10.2

AMENDMENT NO. 1 TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) made as of December 17, 2012 (“Effective Date”) by and between
BioMarin Pharmaceutical Inc., a Delaware corporation (the “Company”) and
Jean-Jacques Bienaimé (“Employee”).

 

1. This Amendment No. 1 is intended to amend and modify that certain Amended and
Restated Employment Agreement by and between the Company and Employee dated
January 1, 2009 (the “Agreement”). The Agreement, together with this Amendment,
shall constitute a single agreement. Capitalized terms not otherwise defined in
this Amendment shall have the meaning ascribed to such terms in the Agreement.
Except as expressly modified by this Amendment, the Agreement shall remaining
full force and effect according to its terms.

 

2. The first sentence of Section 8 (h) is hereby deleted and replaced in its
entirety by the following:

(h) Mechanics. All Termination Compensation described in Subsections 8(c) (1)
above, if any, and the enhanced Termination Compensation described in
Subsections 8(d)(i), 8(d)(ii) and 8(d)(iv) through (vi) above, if any, shall be
payable in one lump-sum payment within thirty (30) days of the Employee’s
termination date, conditioned on Employee executing the Company’s standard form
severance and release agreement within twenty (20) days of the Employee’s
termination, and shall be subject to customary withholding and other applicable
payroll processes. If Employee fails to execute and deliver the Company’s
standard form severance and release agreement within twenty (20) days after the
Employee’s termination, Employee will have no right to any Termination
Compensation under this Agreement.

 

3. This Amendment No. 1 may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
as of the date first written above.

 

BIOMARIN PHARMACEUTICAL INC.     EMPLOYEE By:  

/s/ G. Eric Davis

    By:  

/s/ Jean-Jacques Bienaimé

Name: G. Eric Davis       Jean-Jacques Bienaimé Its:      Sr. Vice President &
General Counsel      